Citation Nr: 0934149	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for stress, a nervous 
condition, or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to 
include as secondary to stress, a nervous condition, or PTSD.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971, and in the Reserves until April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which denied the Veteran's March 
2002 claim for entitlement to service connection for the 
residuals of a back injury, a stress/nervousness disorder, 
hypertension, and headaches.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in May 2004, pursuant to his April 2004 request.

In December 2004, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The issue of entitlement to service connection for a 
stress/nervous condition, to include PTSD, is addressed in 
the REMAND portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a back disorder during service, 
or within one year after service.

2.  The evidence of record indicates that the Veteran's back 
disorder is not related to service or any incident therein.

3.  There is no evidence of hypertension during service, or 
within one year after service.

4.  The evidence of record indicates that the Veteran's 
hypertension is not related to service or any incident 
therein.

5.  The evidence of record indicates that the Veteran's 
hypertension is not related to stress, a nervous condition, 
or PTSD.

6.  The evidence of record indicates that the Veteran's 
headaches are not related to service or any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, and is not due to his claimed stress, 
nervous condition, or PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The Veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated July 2002, August 2002, May 2003, December 
2004, November 2005, and April 2006, provided to the Veteran 
before the November 2002 rating decision, the October 2003 
statement of the case, and the May 2009 supplemental 
statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his service connection claim, what VA would do 
and had done, and what evidence he should provide.  The May 
2003 and December 2004 letters also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was not provided with such notice.  However, since 
the Veteran's claims for service connection are being denied, 
neither a disability rating nor an effective date will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations for his residuals of a back injury; 
stress/nervous condition, to include PTSD; hypertension; and 
headaches in April 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including hypertension and arthritis).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Residuals of a Back Injury

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his March 2002 claim that he 
sustained a back injury at Cam Ranh Bay, Vietnam, in 1969.  
In a February 2003 statement, the Veteran asserted that he 
had injured his lower back as a result of lifting the same 
heavy objects that caused his service-connected hernia, and 
that he has had back problems ever since.  He further stated 
that, unlike with his service-connected hernia, he "never 
mentioned [his] back problems" in service because of the 
harassment that he constantly received from other military 
personnel.  Additionally, the Veteran stated that he 
remembers his doctors "saying that they did something wrong 
when they tried to give me a spinal tap before surgery [and] 
that they had to do it again."  The Veteran did not specify 
whether the doctors told him what impact (if any) this would 
have on his back.

At his May 2004 hearing before the undersigned Veterans Law 
Judge, the Veteran again stated that he had injured his back 
in service during the same attempt to lift a heavy object 
that caused his service-connected hernia.  The Veteran 
explained that his hernia and back injuries occurred aboard 
the USNS Corpus Christie, and that he was transported to the 
Cam Ranh Bay Convalescent Facility for treatment.  The 
Veteran stated that he weighed 90 pounds at that time.  He 
again stated that he did not complain about his back to 
anyone while at the convalescent hospital for his hernia 
because he feared additional harassment for going to sick 
bay, or for staying in the hospital.  The Veteran stated that 
he had muscle spasms and pain in his back when lying down 
while in service, and ever since.  He stated that he self-
medicated with "Excedrin or something like that" in 
service.  He noted that after service "I went to several 
doctors and they just said it was all in my head.  They 
couldn't find [anything] wrong with me."  However, he stated 
that when he began working at Gates in June 1974, an unnamed 
doctor prescribed Indomethacin for his back, and another 
prescribed Naprosen.  The Veteran noted that he does not wear 
a back brace at any time, and that his back medication is 
solely for pain.

As the Veteran has noted, his service treatment records show 
no evidence of a back injury.  In his March 1968 enlistment 
examination, the Veteran checked boxes to indicate that he 
did not have, and had never had, "arthritis or rheumatism," 
"bone, joint, or other deformity," or "back trouble of any 
kind."  On clinical evaluation, the Veteran's spine and 
other musculoskeletal condition was found to be normal.  
Likewise, at his February 1971 separation examination, the 
Veteran checked boxes to indicate that he did not have, and 
had never had, "arthritis or rheumatism," "bone, joint, or 
other deformity," or "back trouble of any kind."  On 
clinical evaluation, the Veteran's spine and other 
musculoskeletal condition was found to be normal.

The Veteran has extensive post-service medical records from 
his former employer, Gates, dating from 1974 to 2003.

In November 1976, a Gates physician noted that the Veteran 
reported having a "rather insidious onset of pain in the mid 
dorsal region of his back, between his shoulder blades[,] 
several weeks ago."  The Veteran reported no specific 
history of an injury to his back.  On examination, the 
Veteran had a localized area of tenderness over the spinous 
process of T6.  X-rays were negative.  The physician 
diagnosed the Veteran with a musculoligamentus strain of the 
back.

In January 1979, a Gates physician noted that the Veteran had 
been having problems with his lower back for "several 
years," especially when lying down.  The physician noted 
that the Veteran "has been evaluated by orthopedics...several 
times.  Multiple spine films, etc. have been done and all 
have been perfectly within normal limits.  [The g]eneral 
consensus of opinion, so far[,] is that this is not a disease 
which has its basis...in fact.  [The p]atient tells me that he 
really aches all over and occasionally feels like his ribs 
ache and his knees will ache."  The physician opined that 
the possibilities of either rheumatoid spondylitis or an 
occult arthritis must be considered.

In March 1979, the Veteran stated that his back pain was 
better during the day, and worse during the night.

In April 1979, the Veteran stated that his back was 
bothersome in the morning.  Later in April 1979, the Veteran 
reported that his back was asymptomatic, with no spasms or 
tenderness.

In June 1979, July 1979, August 1979, October 1979, and 
February 1980, the Veteran reported that his back was totally 
asymptomatic.

In May 1980, the Veteran reported that his back was beginning 
to bother him.  Private medical records show that on 
examination, there were no spasms, tenderness, or other 
significant abnormalities.  Later in May 1980, the physician 
found a lot of back spasms, and a little tenderness in the 
paravertebral muscle groups bilaterally from about L1 to S1.

In July 1980, and again in August 1980, the Veteran reported 
that his back was totally asymptomatic.

In November 1980, the Veteran reported having a little back 
trouble.  The Gates physician found no change on physical 
examination.

In August 1982, a Gates physician opined that "at this 
point, I feel comfortable in saying that [the Veteran] does 
not have spondylosarthropathy.  I do not have a substantial 
diagnosis for his complaints; however, I find no evidence of 
an underlying rheumatologic condition."

In May 1985, a Gates physician diagnosed the Veteran with 
spondylitis, possibly rheumatoid.  On examination, the 
Veteran had minimal tenderness over the lumbosacral spine and 
sacroiliac joints.

In June 1985, a Gates physician diagnosed the Veteran with 
ankylosing spondylitis.

In September 1985, a Gates physician diagnosed the Veteran 
with rheumatoid spondylitis.

In October 1985, a Gates physician diagnosed the Veteran with 
"some kind of strange rheumatoid spondylitis, though I am 
hard press[ed] to put a specific diagnosis."

In June 1986, a Gates physician opined that the Veteran was 
"in acute low back pain.  I mean, this man is so tender, he 
is having difficulty sitting in my chair.  He is tender over 
the right sacroiliac joint, rather pronounced with marked 
paraspinous muscle spasms on the right....I think he has an 
acute sacroiliitis on the right...He has inflammatory 
arthritis."

In July 1986, the Veteran reported having had back pain for 
fifteen years, since 1971.  The Veteran had a full range of 
cervical and lumbar motion, with minor pain at the extremes 
of all motion.  A review of the Veteran's lumbar spine x-rays 
showed some minor posterior disc space narrowing at L5, S1, 
with minor facet changes at L4-5 and L5-S1.  The Gates 
physician opined that the etiology of the Veteran's 
complaints was unclear, and that, based on his history, his 
back condition sounds more inflammatory than mechanical.

In December 1986, a Gates physician diagnosed the Veteran 
with ankylosing spondylitis which was HLA-B27 positive, but 
which was not classic ankylosing spondylitis.  The physician 
noted that the Veteran had a 15 year history of back pain, 
dating to 1971, and opined that "I think what he has is 
basically muscle spasm and his problem is to keep exercising 
enough to keep limber and not allow his back to tighten up."

In January 1987, the Veteran reported that he developed a 
severe back spasm when fixing a hot water heater in a crawl 
space the previous Friday.  The Gates physician found a 
severe back spasm between L1 and L5, with marked spasm and 
tenderness over L3.  The Veteran had a normal neurologic 
examination with no evidence of sciatica.

In March 1987, the Veteran reported that he strained his 
cervical spine while working on his car in a very cramped 
position.

In June 1987, a Gates physician noted that the Veteran had 
been having problems with his lower back for 13 to 15 years.  
He diagnosed the Veteran with probable ankylosing and 
rheumatoid spondylitis.  The physician noted that the Veteran 
"says his whole symptom complex began when in the service.  
In 1971 he had a lumbar puncture for a hernia repair and his 
back has never been right since that time.  It got 
considerably worse a couple of years later when he was unable 
to lie in bed such that for two years in a row he was unable 
to sleep in a bed....[A doctor then] diagnosed him as [having] 
rheumatoid spondylitis and he received Indocin which gave him 
pretty good pain relief.  In the [ensuing] 12-13 years he has 
had episodes of increased activity which have been treated 
periodically with Butazoladin.  In the last few months...he has 
had [an] increase in pain."  The Veteran also stated that 
"he aches all over when he wakes."  The Veteran reported 
that his grandmother, father, and mother all have the same 
problems.  The physician found that the Veteran's back shows 
some marked tenderness without spasm of the trapezii, and a 
left flank area discomfort.  Radiograms of the sacroiliac 
joints over the years were normal.  The physician found that 
the Veteran's lumbosacral spine showed very slight facet 
changes, but otherwise was entirely normal.  The physician 
opined: "I find it rather unusual that after fifteen years 
of this he has both normal physical examination and normal 
radiographic examination, however this is not entirely out of 
the realm of possibility."  The physician also noted that 
the Veteran was positive for HLA-B27 (a human leukocyte 
antigen which is a risk factor for early-onset 
spondylarthropathies).

In July 1989, a Gates physician viewed x-rays of the 
Veteran's spine, and found that his dorsal spine showed a few 
small anterior spurs off the dorsal spine, with no fracture 
or dislocation seen.  His lumbosacral spine showed no 
fractures or dislocation; the intervertebral spaces were 
equal and normal.  The Veteran's thoracic spine was normal 
except for slight thoracolumbar scoliosis to the left.

In October 1989, a Gates physician noted that the Veteran had 
a possible history of ankylosing spondylitis.  On 
examination, the Veteran had a "fairly good range of 
motion."

In May 1990, a Gates physician noted that the Veteran was 
positive for HLA-B27.  He also noted that the Veteran had x-
rays of his spine and back, as late as 1989, which showed no 
specific abnormality of the sacroiliac joints.  Additionally, 
the Veteran's erythrocyte sedimentation rate (ESR, or sed 
rate, which measures inflammation) was normal except for one 
test in 1974 or 1975.  The physician opined that these 
results showed that the Veteran did not have ankylosing 
spondylitis, despite earlier diagnoses to the contrary.  He 
further opined: "If he does have [ankylosing spondylitis] at 
this point in [time], that is[,] approximately fifteen to 
twenty years after the onset of his symptoms, I would 
certainly expect to see some degree of radiographic 
abnormality in his SI [sacroiliac] joints."  The physician 
also explained that "there is no reason to repeat the HLAB-
27 as, if it is indeed positive as reported, it will remain 
positive throughout his life."

Later in May 1990, a Gates physician viewed x-rays of the 
Veteran's spine, and found that his cervical spine was 
normal, and his lumbar spine showed minimal scoliosis with 
convexity to the right, probably no significant change since 
January 1989, and no abnormalities.

In June 1990, a Gates physician examined the May 1990 x-rays 
of the Veteran's spine.  He opined that the cervical spine 
was entirely normal, with no evidence of arthritis, disc 
disease, or subluxation.  The physician found a "slight 
haziness or indistinctness of the right SI joint and perhaps 
a slight degree of periatrticular sclerosis," which he 
described as "minimal."  The Veteran's left SI joint had no 
abnormalities.  The physician noted the Veteran's then-
current work as a pipefitter in close quarters, and opined 
that "I cannot totally separate between occupational versus 
possible mild involvement of the os calcis with ankylosing 
spondylitis."  He diagnosed the Veteran with probable 
ankylosing spondylitis.

Later in June 1990, a Gates physician gave the Veteran a 
"borderline confirmation" of his "prior diagnosis of 
ankylosing spondylitis."  He stated that "I will accept the 
diagnosis of ankylosing spondylitis, but I consider this very 
mild."  He noted that the Veteran had a positive HLAB-27, 
but no significant elevation of his sed rate.  He opined that 
"x-rays show no particular overall abnormalities," although 
he found "perhaps equivocal changes in the SI joints."  He 
further opined that "despite what would appear to be very 
minimal disease, he continues to complain of generalized 
aching pain and stiffness in the neck, low back and heel."

In October 1990, a Gates physician again diagnosed the 
Veteran with probable ankylosing spondylitis.

In January 1992 and May 1992, a Gates physician again 
diagnosed the Veteran with ankylosing spondylitis.

In August 1993, a Gates physician diagnosed the Veteran with 
mild ankylosing spondylitis.

The Veteran also has extensive post-service medical records 
from VA, dating from 2003.

In August 2003, a VA physician took x-rays of the Veteran's 
spine, and found loss of normal cervical lordosis with 
straightening of the cervical spine in the lateral view.  A 
small anterior osteophyte projected off of the lower end 
plate of the T6 vertebral body.  There was also normal 
cervical lordosis, which the physician noted is often 
secondary to muscle spasm.  He further found very small 
osteophytes at two levels in the lower lumbar spine.

In September 2003, the Veteran told a VA clinician that he 
has had a back ache since his time in service.

In November 2003, a VA physical therapist noted that the 
Veteran's range of motion in  his cervical spine had 
decreased by 10 percent bilaterally with rotation.

In September 2004, a VA physician found that the Veteran had 
back pain with a couple of osteophytes, but no symptoms 
suggestions nerve compression.

In August 2006, the Veteran again sought VA treatment for his 
back pain.

In April 2009, the Veteran was provided with a VA examination 
for his back condition.  The examiner reviewed the claims 
file.  The examiner opined that, as far as he could 
determine, "there have been no consequences secondary to the 
hernia repair or to the lumbar puncture [spinal tap]."  He 
diagnosed the Veteran with minimal degenerative changes of 
the lumbosacral spine, manifested by discal calcification, 
per x-ray, with maintained disc heights and minimal anterior 
spondylosis.  The examiner further opined that if the lifting 
incident in service which caused the Veteran's hernia had 
been sufficiently stressful to ultimately cause his current 
back pain, the Veteran would have mentioned it in part 20 of 
his February 1971 separation examination, where he instead 
checked boxes to indicate that he did not have, and had never 
had, "arthritis or rheumatism," "bone, joint, or other 
deformity," or "back trouble of any kind."  On that basis, 
the examiner opined that he did not believe that the 
Veteran's current back condition is related to his lifting 
incident while on active duty.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is competent to state that his back hurt after he 
lifted a heavy object in service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)

However, as a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  That is, the Veteran cannot rely 
on his own medical opinion that his current back condition 
was caused by his lifting of a heavy object in service.  
Additionally, the VA examiner's etiological opinion is more 
probative, because it is based on his greater medical 
knowledge and experience.  Guerrieri v. Brown, 4 Vet. App. 
467 (1993).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because, as the VA examiner 
correctly stated, the Veteran was not shown to have a back 
disorder in service.  Indeed, to the contrary, the Veteran 
specifically stated in his February 1971 separation 
examination that he did not have, and had never had, back 
trouble of any kind.  Moreover, the Veteran's back condition 
was not diagnosed, and did not manifest to a degree of 10 
percent or more, within the presumptive period of one year 
following his separation from service.  38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), 3.309(a).  Additionally, the 
Veteran's spine was found to be normal on clinical 
examination at separation from service.

The Board specifically rejects the Veteran's May 2004 
contention that he did not report his back condition in 
service because he was afraid that seeking treatment would 
lead to further harassment.  The Veteran's service treatment 
records show that he frequently sought treatment for other 
conditions while in service, and he has provided no credible 
reason for differentiating between those conditions for which 
he sought treatment, and his back condition.  The Board also 
finds that the Veteran's contemporaneous statement in his 
February 1971 separation examination, that he had no back 
trouble of any kind, is more probative than his recent 
statements to the contrary.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
(holding that a Veteran's lay statement regarding the onset 
of his disability was not credible because it was first made 
years after service); Curry v. Brown, 7 Vet. App. 59, 68 
(holding that contemporaneous evidence has greater probative 
value than reported history.)  The Board's conclusion is 
further substantiated by the Veteran's statement in November 
1976, to a treating clinician, that he had no specific 
history of an injury to his back.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

Similarly, the Board rejects the Veteran's May 2004 
contention that he did not report his back condition in his 
February 1971 separation examination because he "didn't want 
to cause anymore problem[s]." The Veteran selected eleven 
conditions at that time, and he has failed to put forth a 
reason for why those conditions which he checked would not 
cause problems, but providing honest feedback about his back 
condition would have.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present, because the Veteran's back 
condition was not noted during service, or in the presumptive 
period.  Consequently, he is not entitled to a grant of 
service connection based on continuity of symptomatology.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed back condition; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Hypertension, to include  as secondary to stress, a nervous 
condition, or PTSD

As previously indicated, where a Veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran contends in his March 2002 claim that he began 
having high blood pressure on September 11, 2001, and that he 
was first treated for it in March 2002.  At his May 2004 
hearing before the undersigned Veterans Law Judge, the 
Veteran stated that he was first treated for high blood 
pressure at a VA hospital in 2002, when he sought treatment 
for chest pains.  The Veteran then explained that he had 
"thought [that the term hypertension meant] nervousness and 
anxiety and things like that.  I didn't know I had high blood 
pressure."  He denied ever having been diagnosed with high 
blood pressure while on active duty.  However, in response to 
a question, he affirmed that his high blood pressure was 
possibly related to his stress from the military.  He also 
noted that his doctor had told him that "stress can cause 
high blood pressure."  The Veteran also affirmed, in 
response to a question, that a clinician had opined that his 
hypertension was caused by or related to his stress, although 
the Veteran did not specify whether this was stress from his 
time in service.  When asked if he has a current diagnosis of 
hypertension, the Veteran responded that his doctor "has got 
me on a hypertension, I think."  He noted that he has been 
taking a medication, atenolol, for his high blood pressure 
since around February or March 2002.

By analogy to the regulation for determining increased 
ratings, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, 
states that the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater.

As the Veteran suggested, his service treatment records show 
no evidence of hypertension or high blood pressure.  In his 
March 1968 enlistment examination, the Veteran checked boxes 
to indicate that he did not have, and had never had, "high 
or low blood pressure."  On clinical evaluation, the 
Veteran's heart and vascular system were found to be normal, 
and he had a blood pressure reading of 104/74.  Likewise, at 
his February 1971 separation examination, the Veteran checked 
boxes to indicate that he did not have, and had never had, 
"high or low blood pressure."  On clinical evaluation, the 
Veteran's heart and vascular system were found to be normal, 
and he had a blood pressure reading of 112/78.

In October 1976, a Gates physician noted that the Veteran had 
a blood pressure reading of 124/76.

In April 1990, a Gates physician noted that the Veteran had 
blood pressure readings of 118/100 while sitting, and 112/100 
while standing.  He noted that the Veteran had developed 
nausea, vomiting, and diarrhea, and diagnosed him with 
probable viral gastroenteritis (a stomach flu).

In October 1990, a Gates physician noted that the Veteran had 
a blood pressure reading of 114/80.

In May 1992, a Gates physician noted that the Veteran had a 
blood pressure reading of 112/90.  He diagnosed the Veteran 
with drug-induced hepatitis and pancreatitis, resolved, most 
likely secondary to Tagamet; with ankylosing spondylitis; and 
with gastritis (an inflammation of the lining of the 
stomach).

In April 1993, a Gates physician noted that the Veteran had 
an elevated blood pressure reading of 136/100.  He also noted 
that the Veteran had had a cough, sore throat, sore upper 
chest, and some nasal discharge over the past three days.  He 
diagnosed the Veteran with a URI (upper respiratory 
infection).

In March 2002, a VA physician first diagnosed the Veteran 
with hypertension.  The Veteran had a blood pressure reading 
of 168/105.  The physician noted that the Veteran had not 
been told that he had high blood pressure in the past.  He 
prescribed medication for the Veteran.

In May 2002, a VA clinician again diagnosed the Veteran with 
hypertension, and noted that his blood pressure was still 
running high, and that the diastolic reading had been in the 
triple-digits (100 or more) since March 2002.

In August 2003, a VA clinician diagnosed the Veteran with 
essential hypertension, and noted that his blood pressure was 
much improved.

In December 2003, a VA clinician diagnosed the Veteran with 
essential hypertension.  The Veteran had a blood pressure 
reading of 113/73.

In August 2006, and again in January 2008, a VA clinician 
diagnosed the Veteran with essential hypertension, and noted 
that it was controlled.

In April 2009, the Veteran was provided with a VA examination 
for his hypertension.  The examiner reviewed the claims file.  
The examiner recorded that the Veteran reported having had 
hypertension since 1971, with treatment beginning in 1973.  
The Veteran had blood pressure readings of 140/90, 137/84, 
and 130/88 on April 6, 2009, and readings of 128/92, 134/96, 
and 133/91 on April 7, 2009.  The examiner diagnosed the 
Veteran with hypertension without left ventricular 
hypertrophy, with estimated METS (Metabolic Equivalents, or 
multiples of resting oxygen uptake) being greater than 10.  
On the question of whether it was at least as likely as not 
that the Veteran's hypertension resulted from any 
neuropsychiatric disorder, or from the Veteran's service, the 
examiner opined that the Veteran's hypertension "is no 
different from primary hypertension [which] afflicts >90% of 
the general population as we grow older[,] and for which 
there is no known cause as of this writing."

Medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim for service 
connection.  See Bloom v. West, 12 Vet. App. 185 (1999).

The examiner's conclusion that there is no known cause of the 
Veteran's primary hypertension does not render his 
examination inadequate.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007); Roberts v. West, 13 Vet. App. 185 (1999).  
Because the examiner reviewed all the evidence of record in 
rendering his conclusion, and provided a rationale for his 
statement, the examination is not inadequate.  Moreover, a 
second VA examination would not overcome the examiner's 
rationale for the inability to reach a conclusion without 
resorting to mere speculation-namely, that there is no known 
cause for the primary hypertension with which the examiner 
diagnosed the Veteran.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

As a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  That is, the Veteran cannot rely 
on his own opinion that his hypertension was caused by his 
time in service, or by his claimed stress, nervous condition, 
or PTSD, even if any of those conditions are later found to 
have been incurred in service.

As noted above, the Veteran stated at his May 2004 hearing 
before the undersigned Veterans Law Judge that a clinician 
had opined that his hypertension was caused by or related to 
his stress.  Even if the Board understands the Veteran as 
stating that a clinician told him that his hypertension was 
caused by or related to his stress from service, this cannot 
form the basis for a grant of service connection.  A 
layperson's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
There is no evidence of record of a clinician attributing the 
Veteran's hypertension to his time in service, or to any 
stressful or psychiatric conditions incurred therein.

Additionally, the Board notes the Veteran's statement to the 
April 2009 VA examiner, that he has had hypertension since 
1971, with treatment beginning in 1973.  The Board finds that 
this assertion is outweighed by the conflicting evidence of 
record, including the fact that the Veteran was first found 
to have high blood pressure in April 1990; the fact that he 
was first diagnosed with hypertension (as opposed to having a 
high blood pressure reading in conjunction with other acute 
symptoms) in March 2002; and the Veteran's notation on his 
February 1971 separation examination that he did not have, 
and had never had, "high or low blood pressure" in service.  
See Madden and Robinette, supra.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because the Veteran was not 
shown to have hypertension in service.  Indeed, to the 
contrary, the Veteran specifically stated in his February 
1971 separation examination that he did not have, and had 
never had, high blood pressure.  Moreover, the Veteran's 
hypertension was not diagnosed, and did not manifest to a 
degree of 10 percent or more, within the presumptive period 
of one year following his separation from service.  38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, the Veteran's 
heart and vascular system were found to be normal on clinical 
examination at separation from service, and he did not have 
high blood pressure at that time.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present, because the Veteran's hypertension 
was not noted during service, or in the presumptive period.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's hypertension; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

Headaches

The Veteran contends in his March 2002 claim that he began 
having headaches on September 11, 2001, and that he was first 
treated for them in March 2002.  At his May 2004 hearing 
before the undersigned Veterans Law Judge, the Veteran stated 
that his headaches began in service, "right after the spinal 
tap" that was performed prior to his hernia removal in Cam 
Ranh Bay.  He stated that he has had headaches ever since.  
The Veteran stated that, during the spinal tap in service, 
the medics "took too much fluid or something out of my 
spine, or something.  So they had to give me another 
one....They knew they did something wrong there."  The Veteran 
also stated that he was never treated on active duty for 
headaches, but rather "just took aspirin."  He stated that 
his headaches in service "were constant....just a constant 
pain" in the back of his head.  He also stated that, 
although "constant," the pain from his headaches during 
service was "like a dull, aching pain," and not really 
severe.  When asked if he was ever treated by a clinician for 
his headaches, the Veteran stated that "I don't think I ever 
was because every doctor that I went to told me that it was 
just all in my head, there were [sic] nothing wrong with me.  
They took brain scans, they took CAT [computed axial 
tomography] scans, they did everything and they just said 
it's in my head."  However, the Veteran stated that a doctor 
prescribed him with a medication for his headaches that "was 
something other than over the counter."  He stated that he 
continues to have chronic headaches daily.

The Veteran's service treatment records show that he had 
headaches for two consecutive days while in service, but not 
at separation.  In his March 1968 enlistment examination, the 
Veteran checked boxes to indicate that he did not have, and 
had never had, "frequent or severe headache."  On clinical 
evaluation, the Veteran's head and neurologic condition were 
found to be normal.  In April 1969, the Veteran sought 
treatment for a headache, which had lasted for two days, 
accompanied by chills, night sweats, coughing, diarrhea, and 
a fever of 102.6 degrees.  With the exception of this 
episode, the Veteran did not report having headaches during 
service.  At his February 1971 separation examination, the 
Veteran checked boxes to indicate that he did not have, and 
had never had, "frequent or severe headache."  On clinical 
evaluation, the Veteran's head and neurologic condition were 
found to be normal.

In January 1979, the Veteran told a Gates physician that he 
had been experiencing headaches for about the past year.  He 
noted that, if he sits down during the headache, it initially 
passes, and then turns into a violent frontal headache.  The 
Veteran noted that he had been in an automobile accident 3 or 
4 years previously-in 1975 or 1976-in which he had 
sustained a mild concussion.  A Gates physician performed a 
brain scan on the Veteran, and opined that both his flow 
study and static images appeared normal.

In January 1980, the Veteran told a Gates physician that he 
had been bothered by bitemporal throbbing headaches for the 
past year.  He noted that he had one episode of 
unconsciousness in 1971 after missing a meal and walking 21 
miles.  He stated that he "almost fainted" several times 
while serving in Vietnam.  The Veteran also stated that he 
had an episode of sudden lightheadedness one month ago.  The 
physician diagnosed the Veteran with chronic dizziness.

In August 1985, a Gates physician diagnosed the Veteran with 
vertigo and disequilibrium.  The physician found that the 
onset of this problem was three years ago-in 1982.  He 
opined that "the onset was not coincident with any accident, 
injury or trauma."  He also noted that the Veteran has had 
multiple tests, including inner ear testing, an 
electroencephalogram (EEG), and a CAT scan of the head-all 
of which yielded normal results.  The Veteran denied having 
any previous history of similar problems; however, he noted 
that he did sustain a concussion from a blow to the left side 
of his head in 1973.

In March 1987, the Veteran told a Gates physician that he had 
incurred a severe headache while working on his car.  The 
Veteran stated that he was sitting in a very cramped position 
when he burned up some wiring underneath the dashboard.  This 
resulted in a severe occipital headache from the nuchal 
(neck) line forward, where the trapezius muscle on the left 
had been stretched.

In May 1990, the Veteran sought treatment from a Gates 
physician for an occipital (rear part of the skull) headache.  
The physician noted that despite the Veteran's statements 
regarding his chronic headaches, dizziness, and blurred 
vision were "without necessarily significant objective 
abnormalities noted."

In September 1991, the Veteran reported to a Gates physician 
that he was getting severe headaches, and blurred vision, 
when bending down.  The physician noted that a neurological 
exam was normal, and expressed the possibility of an 
aneurysm.

In October 1991, a Gates physician administered a magnetic 
resonance imaging (MRI) and determined that the Veteran's 
head and visual system were normal.  The Veteran's 
neurological examination was also normal.

In May 2002, a VA clinician diagnosed the Veteran with 
headaches, and noted that it was unclear whether they were 
related to his blood pressure or his sinus congestion.

In August 2003, a VA clinician again diagnosed the Veteran 
with headaches.

In September 2003, a VA clinician again diagnosed the Veteran 
with headaches.  The Veteran told the clinician that he had 
had discomfort since his time in service.  The clinician did 
not provide an etiological opinion.

In November 2003, the Veteran told a VA clinician that he was 
having daily headaches.  The Veteran again noted that he was 
having headaches in December 2003.

In April 2005, the Veteran told a VA clinician that he had 
been having headaches, nausea, and dizziness since March 
2005.

In August 2006, a VA clinician noted that the Veteran had no 
complaints of a headache on that day.

In January 2008, a VA clinician noted that the Veteran had a 
headache, but no worrisome symptoms.

In April 2009, the Veteran was provided with a VA examination 
for his headaches.  The examiner reviewed the claims file.  
As noted above, the examiner opined that, as far as he could 
determine, "there have been no consequences secondary to the 
hernia repair or to the lumbar puncture [spinal tap]."  The 
examiner noted that the Veteran reported that his headache 
had its onset in 1969, upon his return from Vietnam.  The 
Veteran stated that his headaches used to be more frequent, 
but now occur once every three days, lasting up to four hours 
at a time.  The Veteran did not describe any seizure 
disorder, cranial nerve palsy, or spinal nerve palsy to which 
the examiner could attribute the headaches.  The Veteran also 
did not mention any specific head trauma, unlike in his 
January 1979 and August 1985 treatment sessions, when he had 
reported that he had sustained a concussion from a blow to 
the left side of his head in an automobile accident in 1973, 
1975, or 1976.  In his etiological opinion, the examiner 
wrote that his "opinion is the headaches began while on 
active duty according to the Veteran's history[,] though I do 
not see a specific cause incident due to his active duty."

The Board may not disregard a medical nexus opinion solely on 
the rationale that the medical opinion was based on an 
uncorroborated history given by the Veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  However, VA may reject a 
medical opinion because other facts in the record contradict 
the facts provided by the Veteran that formed the basis for 
the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, the Board may reject a medical opinion where the 
Board finds that the medical evidence of record is more 
probative than the allegations of continuous post-service 
symptomatology cited in the opinion.  Pond v. West, 12 Vet. 
App. 341 (1999).  In this case, the examiner explicitly 
relied on the Veteran's reported history, namely, that he had 
had a continuous headache since 1969, and that he could not 
describe any incidents of head trauma in his history.

The facts of record contradict those on which the VA examiner 
relied in his April 2009 etiological opinion, as well as 
those on which the Veteran relied in his May 2004 lay 
opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  First, although the Veteran told the examiner in 
April 2009 that he had had continuous headaches since 1969, 
the Veteran noted in his February 1971 separation examination 
that he did not have, and had never had, "frequent or severe 
headache[s]."  Moreover, the Veteran's service treatment 
records show that his only instance of a headache in service 
lasted for two days in April 1969.  The Board finds that the 
contemporaneous evidence in the Veteran's service treatment 
records is more probative than his contradictory lay 
statements of continuous headaches since 1969, made nearly 40 
years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than subsequently-reported history.)

Second, although the examiner noted that the Veteran did not 
mention experiencing any instances of head trauma, the Board 
notes that the Veteran had told his treating clinicians in 
January 1979 and August 1985 that he had sustained a 
concussion from a blow to the left side of his head in an 
automobile accident in 1973, 1975, or 1976.  The Board finds 
that the report of head trauma which the Veteran provided to 
his treating clinicians in January 1979 and August 1985 is 
more probative than his omission of any instances of post-
service head trauma to the VA examiner.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (observing that, although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).  Likewise, although the Veteran mentioned instances of 
fainting and near-fainting in Vietnam to his treating 
clinician in January 1980, the Board notes that he described 
these as isolated incidents, and reinforced that by stating 
that he had been experiencing his ongoing headaches for 
approximately one year.

With respect to the Veteran's assertion that his headaches 
began in service, "right after the spinal tap" that was 
performed prior to his hernia removal in Cam Ranh Bay, the 
Board notes that the April 2009 VA examiner opined that as 
far as he could determine, "there have been no consequences 
secondary to the hernia repair or to the lumbar puncture 
[spinal tap]."  In this instance, the Board finds that the 
VA examiner's opinion is competent medical evidence based on 
sound facts of record.  38 C.F.R. § 3.159(a)(1).  The Board 
accords greater probative weight to this opinion than to the 
Veteran's opinion that his headaches were caused by an 
ostensibly flawed spinal tap, based on the examiner's 
superior medical education and experience.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because the Veteran was not 
shown to have chronic headaches in service.  Indeed, to the 
contrary, the Veteran specifically stated in his February 
1971 separation examination that he did not have, and had 
never had, frequent or severe headaches.  38 C.F.R. §§ 
3.303(b).  Moreover, the Veteran's head and neurologic 
condition were found to be normal on clinical examination at 
separation from service.

The Board rejects the Veteran's May 2004 contention that he 
did not report his headaches in his February 1971 separation 
examination because he "didn't want to cause anymore 
problem[s]." The Veteran selected eleven conditions at that 
time, and he has failed to put forth a reason for why those 
conditions which he checked would not cause problems, but 
providing honest feedback about his headaches would have.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present, because as the Veteran's February 
1971 separation examination and post-service treatment 
records show, he has not had continuous headaches following 
his separation from service.  Consequently, he is not 
entitled to a grant of service connection based on continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's headaches; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for hypertension, to include as secondary 
to stress, a nervous condition, or PTSD, is denied.

Service connection for headaches is denied.


REMAND

Before addressing the merits of the service connection claim 
at issue, the Board finds that additional development of the 
evidence is required.

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court 
recently held that 38 C.F.R. § 3.304(f)(3) places a 
heightened burden of notification on VA in claims for service 
connection for PTSD based on in-service personal assault.  
The Court stated that first, the RO must inform the claimant 
that he may submit alternative forms of evidence, that is, 
evidence other than service records, to corroborate the 
account of an in-service assault, and suggest potential 
sources for such evidence.  The Court further stated that a 
claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-
service assault may constitute "credible supporting evidence 
of the stressor" under 38 C.F.R. § 3.304(f)(3).  Second, VA 
must assist the claimant in the submission of alternative 
sources of evidence, by providing additional time for the 
claimant to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on the claimant's behalf.  Id. at 335.

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has interpreted a claim for PTSD as one involving a 
personal assault stressor for which the provisions of 
38 C.F.R. § 3.304(f)(3) are applicable.  See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran 
alleged that his sergeant kicked her down a set of stairs).  
Moreover, VA, itself, has defined personal assault very 
broadly to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

In this regard, the Veteran contends in his April 2004 
stressor statement, and at his May 2004 hearing before the 
undersigned Veterans Law Judge, that he suffers from PTSD as 
the result of four incidents:  getting kicked and hit by 
drill sergeants in basic training; getting injured during an 
attempt to escape from bleachers after an instructor threw an 
inoperative grenade at the bleachers on which you and other 
trainees were sitting, immediately after having thrown a few 
live grenades into a field; escaping a grenade assault in his 
barracks while recuperating from an injury; and being the 
victim of a "blanket party" (in which the Veteran's fellow 
service members held down the blanket under which he was 
sleeping to restrain him underneath, and assaulted him.)

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f).  In fact, recently, in Bradford v. Nicholson, 
20 Vet. App. 200 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) 
"unequivocally" provides that VA cannot deny a PTSD claim 
without first providing the requisite notice discussed above.  
See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) 
(noting that the RO must send the claimant a "special PTSD 
personal-assault letter" and questionnaire to assist VA in 
identifying alternative sources of evidence to establish an 
in-service stressor).  Finally, the Court most recently 
emphasized that in claims of service connection for PTSD 
based on in-service personal assault pursuant to 38 C.F.R. 
§ 3.304(f), the VA has a heightened burden of VCAA 
notification.  Gallegos v. Peake, No. 05-2920, (U.S. Vet. 
App. December 31, 2008).  Therefore, a remand is required for 
the RO (AMC) to provide the Veteran with a specific VCAA 
notice letter necessary for PTSD cases based on in-service 
personal assault or harassment.

After the veteran has been provided with the appropriate 
notice and opportunity to respond, the AOJ should make a 
determination as to the credibility of the Veteran's claimed 
personal assault ("blanket party") stressor.  If and only 
if the AOJ finds that the Veteran's assertion of a personal 
assault stressor is credible, then the Veteran should be 
scheduled for a new VA examination, by the same VA examiner 
who examined him in April 2009, if available.  The examiner 
should provide his opinion as to whether it is at least as 
likely as not that the veteran's claimed personal assault 
("blanket party") caused or aggravated his psychiatric 
disorder, if any.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-
service personal assault or harassment.  
See also Gallegos v. Peake, No.  22 Vet. 
App. 329, 335 (2008); 
Bradford v. Nicholson, 20 Vet. App. 200 
(2006).  In particular, the notice must 
advise the Veteran that evidence from 
sources other than the Veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the in-service stressor.  Then 
allow the Veteran the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  In 
addition, this VA notice letter should 
comply with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise him 
that a downstream disability rating and an 
effective date will be assigned if his 
service-connection claim is granted.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for stress, a nervous 
disorder, or PTSD since April 2009, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records would be futile, 
notations to that effect should be made in 
the claims folder.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
stress, a nervous disorder, or PTSD.  If 
and only if the AOJ finds that the 
Veteran's assertion of a personal assault 
("blanket party") stressor is credible, 
then the Veteran should be scheduled for a 
new VA examination, by the same VA 
examiner who examined him in April 2009, 
if available.  The examiner should 
specifically opine whether it is at least 
as likely as not that the Veteran's 
personal assault ("blanket party") 
caused or aggravated his psychiatric 
disorder, if any.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


